Name: Commission Regulation (EC) No 1939/97 of 3 October 1997 laying down, for the period 1 July 1997 to 30 June 1998, rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, the Republic of Bulgaria and Romania and amending Regulations (EC) No 2512/96 and No 1441/97
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe;  trade policy
 Date Published: nan

 4. 10 . 9 / EN Official Journal of the European Communities L 272/23 COMMISSION REGULATION (EC) No 1939/97 of 3 October 1997 laying down, for the period 1 July 1997 to 30 June 1998 , rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, the Republic of Bulgaria and Romania and amending Regulations (EC) No 2512/96 and No 1441/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas Protocol 4 to the Europe Agreements has been amended; whereas the new protocol provides that proof of origin of products imported into the Community may be established by means of a declaration by the exporter, under certain conditions, or by presentation of an EUR.l movement certificate; whereas, therefore , the new provi ­ sions on release for free circulation of imported products should be included in this Regulation and the relevant provisions of Regulation (EC) No 2512/96 should be adjusted;Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof, whereas, in order for these criteria to be verified, applica ­ tions must be submitted in the Member State where the applicant is registered for VAT purposes; Whereas, in order to ensure orderly importation of the quantities laid down for the period 1 July 1997 to 30 June 1998 , they should be staggered over the year;Whereas Regulation (EC) No 3066/95 provides for the opening of reduced-tariff quotas for beef and veal for the period 1 July 1997 to 30 June 1998; Whereas the arrangements should be managed using import licences; whereas to that end rules should be laid down on the submission of applications and the informa ­ tion to be given on applications and licences, where appropriate notwithstanding Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certi ­ ficates for certain agricultural products (7), as last amended by Regulation (EC) No 1404/97 f), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (9), as last amended by Regulation (EC) No 1 572/97 ( 10); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and, where necessary, after application of a uniform percentage reduction ; Whereas, pursuant to the rules laid down in Commission Regulation (EC) No 2512/96 of 23 December 1996 laying down for 1997 rules of application for the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, the Republic of Bulgaria and Romania f), Commission Regulations (EC) No 149/97 (4), (EC) No 721 /97 0 and (EC) No 1441 /97 f) determine the percentages of quantities which may be allowed in respect of import licence applications lodged in January, April and July 1997; whereas certain quant ­ ities have therefore already been awarded for importation in 1997; whereas, pursuant to Regulation (EC) No 3066/95, those quantities must be fully booked under the quantities allocated for 1997 in the Annexes to that Regu ­ lation ; whereas the quotas laid down in the Annexes to Regulation (EC) No 3066/95 should therefore be adjusted for the period 1 July 1997 to 30 June 1998 and detailed implementing rules should be laid down for those quant ­ ities; Whereas, in order to ensure efficient management of the arrangements, a security against import licences of ECU 12 per 100 kilograms should be required; whereas, given ') OJ L 328 , 30 . 12 . 1995, p . 31 . 2 ) OJ L 216, 8 . 8 . 1997, p . 1 . ') OJ L 345, 31 . 12 . 1996, p . 26 . «) OJ L 25, 28 . 1 . 1997, p . 22 . s ) OJ L 106 , 24 . 4. 1997, p . 20 . j OJ L 196, 24 . 7 . 1997, p . 69 . (7) OJ L 331 , 2 . 12. 1988 , p . 1 . (K ) OJ L 194, 23 . 7. 1997, p . 5 . 0 OJ L 143, 27. 6 . 1995, p . 35 . ( ,0) OJ L 211 , 5 . 8 . 1997, p . 5 . L 272/24 EN Official Journal of the European Communities 4 . 10 . 97  34 % between 1 October and 31 December 1997,  33 % between 1 January and 31 March 1998 ,  33 % between 1 April and 30 June 1998 . 4. If, during the quota period, the quantities for which licence applications are submitted for the first or second period specified in paragraph 3 are less than the quant ­ ities available, the remaining quantities shall be added to the quantities available for the following period . the risk of speculation inherent in the arrangements, detailed conditions for access to the quotas should be laid down; Whereas experience has shown that importers do not always inform the authorities which have issued the import licences of the quantity and origin of the beef and veal imported under the quotas concerned; whereas that information is important for assessing the market situation ; whereas a security relating to provision of that information should be provided for; Whereas this Regulation partially replaces Regulations (EC) No 2512/96 and (EC) No 1 441 /97; whereas those two Regulations should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 2 1 . In order to benefit from the import quotas: (a) applicants for import licences must be natural or legal persons who, when submitting their application , must prove to the satisfaction of the competent authorities of the Member State concerned that they have traded in beef and veal with third countries at least once during the previous 12 months; they must be entered on a national VAT register. (b) Licence applications may be presented only in the Member State in which the applicant is registered. (c) Licence applications for each group of products referred to in Article 1 ( 1 ) shall relate to a minimum quantity of 15 tonnes of product without exceeding the quantity available . 'Group of products' means products originating in only one of the countries referred to in Article 1 ( 1 ); a group of products may only cover either products falling within CN codes 0201 and 0202 or products falling within CN codes 1602 50 31 and 1602 50 39 . (d) Box 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indicated; (e) Box 20 of licence applications and licences shall show at least one of the following:  Reglamento (CE) n ° 1939/97  Forordning (EF) nr. 1939/97  Verordnung (EG) Nr. 1939/97  Kavoviajxog (EK) apiS. 1939/97  Regulation (EC) No 1939/97  Reglement (CE) n ° 1939/97  Regolamento (CE) n . 1939/97  Verordening (EG) nr. 1939/97  Regulamento (CE) n? 1939/97  Asetus (EY) N:o 1939/97  Forordning (EG) nr 1939/97 . 2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, box 16 of licence applications and licences shall show one or more of the CN codes for one of the groups of products referred to in Article 1 ( 1 ). Article 1 1 . From 1 July 1997 to 30 June 1998 , the following quantities of fresh , chilled or frozen beef and veal falling within CN codes 0201 and 0202 may be imported under the tariff quotas opened by Regulation (EC) No 3066/95 :  12 827,6 tonnes originating in Poland, which may be converted into not more than 5 994,2 tonnes of processed products falling within CN code 1602 50 31 or 1602 50 39 originating in Poland; this quota shall bear order number 09.4824,  8 732 tonnes originating in Hungary; this quota shall bear order number 09.4707,  3 495 tonnes originating in the Czech Republic; this quota shall bear order number 09.4603 ,  2 020 tonnes originating in Slovakia; this quota shall bear order number 09.4603 ,  310 tonnes originating in Bulgaria; this quota shall bear order number 09.4651 ,  2 043,6 tonnes originating in Romania; this quota shall bear order number 09.4753 . 2. For the quotas referred to in paragraph 1 , the ad valorem and specific customs duties set in the Common Customs Tariff (CCT) shall be reduced by 80 % . 3 . Importation of the quantities referred to in para ­ graph 1 shall be staggered over the quota period as follows: 4. 10 . 97 r EN Official Journal of the European Communities L 272/25 Article 3 1 . Licence applications may be submitted only:  from 6 to 15 October 1997,  from 2 to 10 January 1998 ,  from 1 to 10 April 1998 . 2 . If an applicant presents more than one application per group of products as referred to in Article 1 ( 1 ), all applications from that applicant relating to products in the same group shall be rejected . 3 . Member States shall notify the Commission , by the fifth working day following the end of the period for submitting applications, of applications presented for the quantities indicated in Article 1 ( 1 ). Notification shall comprise a list of applicants showing the quantity applied for, the CN code of the product and the country of origin of the meat. All notifications, including nil notifications, shall be made by telex or fax, notification being made, where applications have been received, in accordance with the model given in the Annex hereto . 4 . The Commission shall decide to what extent licence applications can be met . If the quantities for which licences have been applied for exceed those available, the Commission shall set a uniform percentage reduction in the quantities applied for . 5 . Provided the Commission accepts an application , the licence shall be issued as soon as possible . with Protocol 4 to the Europe Agreement or a declaration by the exporter in accordance with the said Protocol . Article 6 Not later than three weeks after importation of the products specified in this Regulation , the importer shall inform the competent authority which issued the import licence of the quantity and origin of the products . That authority shall forward the information to the Commis ­ sion at the beginning of each month . Article 7 1 . Upon submission of an import licence application , importers shall lodge a security to cover the import licence of ECU 12 per 100 kilograms of product, notwith ­ standing Article 4 of Regulation (EC) No 1445/95, and a security to cover notification of the information referred to in Article 6 of this Regulation of ECU 1 per 100 kilo ­ grams of product. 2 . The security relating to the notification shall be released if the information is forwarded to the competent authority within the period specified in Article 6 for the quantity covered by that notification . If no notification is made, the security shall be forfeit . A decision to release this security shall be taken simul ­ taneously with the decision to release the security covering the import licence . Article 8 Regulation (EC) No 2512/96 is hereby amended as follows : 1 . the fourth indent of Article 1 (3) and the fourth indent of Article 3(1 ) are deleted ; 2. Article 5 is replaced by the following: Article 5 Products shall benefit from the duties referred to in Article 1 on presentation of either an EUR.l move ­ ment certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements or a declaration by the exporter in accordance with the said Protocol .' Article 4 1 . Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, without prejudice to this Regulation . 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the full Common Customs Tariff duty applicable on the day of release for free circulation shall be charged on all quantities exceeding those indicated on the import licence . 3 . Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue . However, no licences shall be valid after 30 June 1998 . 4 . Licences shall be valid throughout the Community. Article 9 Article 1 (2) of Regulation (EC) No 1441 /97 is deleted. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. Article 5 Products shall benefit from the duties referred to in Article 1 on presentation of either an EUR.l movement certificate issued by the exporting country in accordance - 272/26 EN Official Journal of the European Communities 4. 10 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997. For the Commission Franz FISCHLER Member of the Commission 4. 10 . 97 EN Official Journal of the European Communities L 272/27 ANNEX EC fax No: (32 2) 296 60 27 Application of Regulation (EC) No 1939/97 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period: Member State : Country of origin Order No Applicant (name and address) Quantity (tonnes) CN code Total Fax No : Tel .: Member State :